


EXHIBIT 10.4

COMMERCIAL LEASE

 

 

1.

PARTIES:

 

 

 

In consideration for the terms and conditions stated herein Clematis LLC, a
Massachusetts Limited Liability Company, with a principal place of business at
411 Waverley Oaks Road, Suite 340, Waltham, MA, 02452, LESSOR, which expression
shall include its heirs, successors, and assigns where the context so admits,
does hereby lease to Scientific Learning Corporation, a Delaware corporation
with a principal place of business at 300 Frank H. Ogawa Plaza, Suite 600,
Oakland, CA 94612, which expression shall include its successors, executors,
administrators, and assigns where the context so admits, (LESSOR and LESSEE
collectively described herein as the “Parties”), and the LESSEE hereby leases,
the following described premises:

 

 

2.

PREMISES:

 

 

 

6,026 rentable square feet + or - on the third floor at 135 Beaver Street, Suite
308 Waltham, MA 02452 (the “Building”) as further depicted in Exhibit A hereto
(the “Leased Premises”). Together with the right to use in common, with others
entitled thereto, the hallways, stairways, and elevators, necessary for access
to said Leased Premises, and lavatories nearest thereto, as well as the non
exclusive use of twenty two (22) unassigned parking spaces serving the Building.

 

 

3.

TERM:

 

 

 

The term of this lease shall be for three and one half (3 ½) years commencing on
April 1, 2008 and ending on September 30, 2011. LESSOR shall not be responsible
for any delays, costs and expenses caused by LESSEE’S failure to make decisions
affecting the LESSOR’S Work in a timely manner or by any other delay beyond the
LESSOR’s control.

 

 

4.

RENT:

 

 

 

The LESSEE shall pay to the LESSOR base rent at the rate of $138,598.00 dollars
per year, payable in advance in monthly installments of $11,549.83, commencing
April 1, 2008. During the term of the lease, LESSEE shall pay base rent and
additional rent to the LESSOR monthly, in advance, not later than the first day
of each calendar month. Upon the execution of this lease the LESSEE shall pay to
the LESSOR the amount of $11,549.83 dollars which is the first month’s base
rent.

 

 

5.

SECURITY DEPOSIT:

 

 

 

Upon the execution of this lease, the LESSEE shall pay to the LESSOR the amount
of $23,099.66 dollars and maintain said amount during the term and said amount
shall be held as a security for the LESSEE’S performance as herein provided and
refunded to the LESSEE at the end of this lease, or any extension thereof,
subject to the LESSEE’S redelivery of the Leased Premises and compliance with
the conditions hereof.


--------------------------------------------------------------------------------




 

 

6.

RENT ADJUSTMENT:

 

 

 

A. TAX ESCALATION: If in any tax year commencing with the fiscal year ending
June 30, 2010, the real estate taxes on the land and buildings, of which the
Leased Premises are a part, are in excess of the amount of the real estate taxes
thereon for the fiscal year ending June 30, 2009 (hereinafter called the “Tax
Base Year”), LESSEE will pay to LESSOR as additional rent hereunder, when and as
designated by notice in writing by LESSOR, 6.28 percent (6.28%) of such excess
that may occur in each year of the term of this lease or any extension or
renewal thereof and proportionately for any part of a fiscal year. If the LESSOR
obtains an abatement of any such excess real estate tax, a proportionate share
of such abatement, less the reasonable fees and costs incurred in obtaining the
same, if any, shall be refunded to the LESSEE. The LESSEE shall, effective July
1, 2009, make estimated installment payments as additional rent as and when the
payment of base rent is due. During the fiscal year ending June 30, 2010 (July
1, 2009- June 30, 2010) the LESSEE’S estimated installment payments shall be
105% of the actual real estate taxes assessed during the fiscal year ending June
30, 2009 (July 1, 2008- June 30, 2009) less the Tax Base Year amount.
Thereafter, estimated real estate tax payments shall be based on 105% of the
prior year’s actual real estate taxes less the Base Year amount. Actual real
estate taxes will no be known at the beginning of each fiscal year and therefore
retroactive adjustment to estimated payments shall be necessary when actual real
estate taxes are known. After the end of each fiscal year, as and when the
actual real estate taxes are available, LESSOR shall provide LESSEE written
notice in reasonable detail of LESSEE’S pro rata share of the actual real estate
taxes for such fiscal year less the Tax Base Year amount, the estimated payments
made by LESSEE on account thereof, and the new estimated payments calculated in
accordance with the above. The LESSEE shall pay LESSOR within thirty (30) days
of receiving such written notice, the balance owed due to insufficient estimated
payments made in accordance with the above, and the LESSOR shall credit the
LESSEE’S account and deduct from the next monthly installments of base rent
payable hereunder any excess estimated payments made in accordance with the
above.

 

 

 

LESSEE’S percent of expense is calculated as follows: Leased Premises 6,026
rentable square feet, divided by total Building 95,989 rentable square feet
equals 6.28%.

 

 

 

B. OPERATING COST ESCALATION: The LESSEE shall pay to the LESSOR as additional
rent hereunder when and as designated by notice in writing by LESSOR, 6.28% of
any increase in operating expenses over those incurred during the calendar year
2008 (hereinafter called the “OPEX Base Year”). Operating expenses are defined
for the purposes of this lease in Exhibit E hereto. The LESSEE shall, effective
January 1, 2009, make estimated installment payments as additional rent as and
when the payment of base rent is due. During the calendar year 2009, the
LESSEE’S estimated installment payments shall be 105% of the actual operating
expenses assessed during calendar year 2008 less the OPEX Base Year amount.
Thereafter, estimated operating expenses shall be based on 105% of the prior
year’s actual operating expenses less the OPEX Base Year amount. As actual
operating expenses will not be known until after the conclusion of each calendar
year, retroactive adjustment to estimated payments shall be necessary when
actual operating expenses are determined. After the end of each calendar year,
as and when the actual operating expenses are available, LESSOR shall provide
LESSEE written notice in reasonable detail of LESSEE’S pro rata share of the
actual operating expenses for such

2

--------------------------------------------------------------------------------




 

 

 

calendar year less the OPEX Base Year amount, the estimated payments made by
LESSEE on account thereof, and the new estimated payments calculated in
accordance with the above. The LESSEE shall pay LESSOR, within thirty (30) days
of receiving written notice thereof, the balance owed due to insufficient
estimated payments made in accordance with the above, and the LESSOR shall
credit the LESSEE’S account and deduct from the next monthly installments of
base rent payable hereunder any excess estimated payments made in accordance
with the above.

 

 

 

Increases shall be prorated should this lease be in effect with respect to only
a portion of any calendar year.

 

 

 

C. LESSEE’S AUDIT: The LESSEE shall have a period of thirty (30) days from
receipt of LESSOR’S statement or reconciliation of the annual operating expenses
actually incurred for the Building to verify the same at the LESEE’S expense.
LESSOR shall, upon reasonable notice from LESSEE, provide LESSEE, its
accountants, advisors or consultants with reasonable access to such relevant
books and records at the LESSOR’S office during reasonable business hours for
the purpose of verifying LESSOR’S most recent statement or reconciliation of the
annual operating expenses actually incurred for the Building. LESSEE agrees that
the LESSEE, its accountants, advisors or consultants shall keep all information
regarding the LESSOR strictly confidential. LESSEE shall provide LESSOR with the
complete results of such inspection. Any mutually agreed upon verifiable
overstatement of operating expenses shall be refunded to LESSEE within thirty
(30) days of presentation of the results to LESSOR. Any understatement of
operating expenses shall be paid to the LESSOR within thirty (30) days of
completion of the above-mentioned inspection. LESSEE shall be entitled to such
documentation and inspection no more than once per calendar year. If the LESSOR
and LESSEE determine in good faith, as a result or consequence of such audit,
that operating expenses were overstated by more than five percent (5%), all
reasonable costs and expenses of LESSEE in conducting such audit shall be paid
by LESSOR, within thirty (30) days of invoice to LESSOR.

 

 

7.

UTILITIES:

 

 

 

LESSEE shall have independent access to the Lease Premises twenty-four (24)
hours per day, seven (7) days per week, fifty-two (52) weeks per year. The
LESSEE shall pay, as they become due, all bills for electricity and other
utilities (whether they are used for furnishing heat or other purposes) that are
furnished to the Leased Premises and separately metered (or submetered), or are
servicing the Leased Premises exclusively. The LESSOR agrees to provide all
other utility service and reasonable heat and air conditioning (except to the
extent that the same are furnished through separately metered or submetered
utilities or separate fuel tanks as set forth above) to the Leased Premises,
during normal business hours on regular business days of the heating and air
conditioning seasons of each year, to furnish elevator service, to light
passageways, stairways and parking lots during business hours, and to furnish
the cleaning services to the Building and Leased Premises described in Exhibit
F. Normal business hours are 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding holidays. LESSEE shall be charged for HVAC use at a rate of $0.50 per
ton per hour for HVAC usage (“HVAC Rate”) outside of normal business hours or in
excess of normal office usage as additional rent. The HVAC Rate is subject to
review and adjustment by LESSOR. LESSOR shall provide written notice to the
LESSEE thirty (30) days prior to the

3

--------------------------------------------------------------------------------




 

 

 

effective date of any increase in the HVAC Rate. LESSOR shall not be liable for
damages for any reason, or for any inconvenience, interruption or consequences
resulting from the failure of utilities or any service due to any accident, to
the making of repairs, alterations, or improvements, to labor difficulties, to
trouble in obtaining fuel, electricity, service, or supplies from the sources
from which they are usually obtained for said building, or to any cause beyond
the LESSOR’S control. If such cause is the result of the negligent act or
omission of LESSOR, its agents, contractors or employees and continues for more
than five (5) days after notice from LESSEE, as its sole remedy, LESSEE’S rental
obligations shall be abated until such time as the damage or interruption is
restored.

 

 

 

LESSOR shall have no obligation to provide utilities or equipment other than the
utilities and equipment within the Leased Premises as of the commencement date
of this lease. In the event LESSEE requires additional utilities or equipment,
the installation and maintenance thereof shall be the obligation solely of the
LESSEE, provided that such installation shall be subject to the written consent
of the LESSOR, which shall not be unreasonably withheld, conditioned or delayed.

 

 

8.

USE OF LEASED PREMISES:

 

 

 

The LESSEE shall use the Leased Premises only for the purpose of an office use.

 

 

9.

COMPLIANCE WITH LAWS:

 

 

 

The LESSEE acknowledges that no trade or occupation shall be conducted in the
Leased Premises or the building or property of which the Leased Premises are a
part, or use made thereof which is unlawful, improper, noisy or offensive, or
contrary to any law, regulation or municipal by-law or ordinance in force in the
city or town in which the Leased Premises are situated.

 

 

10.

FIRE INSURANCE:

 

 

 

The LESSEE shall not permit any use of the Leased Premises which will make
voidable any insurance on the property of which the Leased Premises are a part,
or on the contents of said property or which shall be contrary to any law or
regulation from time to time established by the New England Fire Insurance
Rating Association, or any similar body succeeding to its powers. The LESSEE
shall on demand reimburse the LESSOR, and all other tenants, all extra insurance
premiums caused by any unusual use (i.e., not subsumed by the LESSEE’S permitted
use established in Section 8) by LESSEE of the Leased Premises or the property
of which the Leased Premises are a part.

 

 

11.

MAINTENANCE:

 

 

 

A. LESSEE’S OBLIGATIONS: The LESSEE agrees to maintain the Leased Premises in
good condition acknowledging that the Leased Premises are now in good order and
the glass whole. The LESSEE shall not permit the Leased Premises to be
overloaded, damaged, stripped or defaced, nor suffer any waste. LESSEE shall
obtain written consent of LESSOR which consent shall not be unreasonably
withheld, conditioned or delayed, before erecting any sign on the Leased
Premises or the building or property of which the Leased Premises

4

--------------------------------------------------------------------------------




 

 

 

are a part.

 

 

 

B. LESSOR’S OBLIGATIONS: The LESSOR agrees to maintain the structure of the
building of which the Leased Premises are a part in the same condition as it is
at the commencement of the term or as it may be put in during the term of this
lease, reasonable wear and tear, damage by fire and other casualty only
excepted, unless such maintenance is required because of the LESSEE, its agents,
employees, invitees or those for whose conduct the LESSEE is legally
responsible.

 

 

 

C. SELF HELP IN EMERGENCY: In the event of an emergency which threatens the
safety of individuals or damage to the building or it’s contents, including
personal property, the LESSOR may respond to the emergency, and any costs
incurred by the LESSOR on behalf of the LESSEE, or due to the acts or negligence
of the LESSEE, its agents, employees, invitees or those for whose conduct the
LESSEE is legally responsible, shall, subject to paragraph 17 hereto, be charged
to and recovered from the LESSEE. LESSOR shall not be liable for any damages
caused by said emergency, or any action or omission by the LESSOR under this
paragraph.

 

 

 

D. LESSOR’S APPROVAL: Whenever in this lease LESSOR’S approval is required, such
approval shall be deemed given if the LESSOR has failed to deliver to LESSEE
within thirty (30) days from the date LESSOR receives the later of (i) LESSEE’S
request; or (ii) all information with relevant particularity and specificity,
reasonably necessary to make a determination regarding LESSEE’S request; its
determination to deny or modify LESSEE’S request with relevant particularity and
specificity.

 

 

12.

ALTERATIONS - ADDITIONS:

 

 

 

The LESSEE shall not make structural alterations or additions to the Leased
Premises, but may make non-structural alterations provided the LESSOR consents
thereto in writing, such consent not to be unreasonably withheld, conditioned,
or delayed. All such allowed alterations shall be at LESSEE’S expense and shall
be in quality at least equal to the present construction. LESSEE shall not
permit any mechanics’ liens, or similar liens, to remain upon the Leased
Premises for labor and material furnished to LESSEE or claimed to have been
furnished to LESSEE in connection with work of any character performed or
claimed to have been performed at the direction of LESSEE and shall cause any
such lien to be released of record forthwith without cost to LESSOR. LESSEE
shall indemnify and hold the LESSOR harmless from any losses, costs and claims
arising from all such liens. Any alterations or improvements made by the LESSEE
shall become the property of the LESSOR at the termination of occupancy as
provided herein.

 

 

13.

ASSIGNMENT - SUBLEASING:

 

 

 

The LESSEE shall not assign or sublet the whole or any part of the Leased
Premises without LESSOR’S prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Any transfer of interests in LESSEE between or
among existing holders thereof, to an affiliate of LESSEE or an entity acquiring
some or all of the stock of LESSEE in the nature of a merger or consolidation,
or as a consequence of the public trading or LESSEE’S stock shall not be an
assignment or subletting requiring any approval hereunder as long as

5

--------------------------------------------------------------------------------




 

 

 

the transferee has the same or greater net worth than LESSEE on the date of
execution hereof and complies and conforms with the terms and conditions of this
lease and the LESSEE has provided LESSOR with thirty (30) days prior written
notice therof. Notwithstanding such consent, LESSEE shall remain liable to
LESSOR for the payment of all rent and for the full performance of the covenants
and conditions of this lease. See Addendum.

 

 

14.

SUBORDINATION:

 

 

 

This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage granted by the LESSOR,
in existence now or at any time hereafter as a lien or liens on the property of
which the Leased Premises are a part and the LESSEE shall, when requested,
promptly execute and deliver such written instruments as shall be necessary to
show the subordination of this lease to said mortgages, deeds of trust or other
such instruments in the nature of a mortgage. Notwithstanding the foregoing, the
LESSOR shall use commercially reasonable efforts to obtain from any future
mortgagee seeking a subordination of this lease a commercially reasonable
agreement from said future mortgagee that LESSEE’S rights hereunder, so long as
LESSEE is not in default beyond any applicable cure periods, shall not be
disturbed by said future mortgagee.

 

 

15.

LESSOR’S ACCESS:

 

 

 

The LESSOR or agents of the LESSOR may, at reasonable times, upon reasonable
notice, enter to view the Leased Premises and may remove placards and signs not
approved and affixed as herein provided, and make repairs and alterations as
LESSOR should elect to do and may show the Leased Premises to others, and at any
time within six (6) months before the expiration of the term, may affix to any
suitable part of the Leased Premises a notice for letting or selling the Leased
Premises or property of which the Leased Premises are a part and keep the same
so affixed without hindrance or molestation.

 

 

16.

INDEMNIFICATION AND LIABILITY:

 

 

 

The LESSEE shall indemnify and hold the LESSOR harmless from all loss and damage
occasioned by the negligence of the LESSEE which is not otherwise covered by
insurance, including loss and damaged occasioned by the use or escape of water
or by the bursting of pipes, or by any nuisance made or suffered on the Leased
Premises or the property of which the Leased Premises are a part, unless such
loss is caused by the negligence of the LESSOR. LESSEE shall not install or
attach any appurtenances to the plumbing or heating systems and LESSEE shall
indemnify and hold LESSOR harmless from any and all loss occasioned by the
installation or attachment of said appurtenances. LESSOR shall not be liable for
damages arising from the natural accumulation of snow and/or ice. The reasonable
removal of snow and ice from the sidewalks bordering upon the Leased Premises
shall be LESSOR’S responsibility.

 

 

17.

LESSEE’S LIABILITY INSURANCE:

 

 

 

The LESSEE shall maintain with respect to the Leased Premises and the property
of which the Leased Premises are a part therein (i) General Liability Bodily
Injury and Property

6

--------------------------------------------------------------------------------




 

 

 

 

Damage primary liability limit of $1,000,000 on an occurrence basis with a
general aggregate limit of $2,000,000, (ii) Umbrella liability limit of a
minimum of $1,000,000, (iii) Worker’s compensation statutory liability, (iv)
employer’s non-owned and hired auto at a combined single limit for Bodily injury
and Property Damage of $1,000,000, each in responsible companies qualified to do
business in Massachusetts and in good standing therein insuring the LESSOR as
well as LESSEE against injury to persons or damage to property as provided. The
LESSEE shall deposit with the LESSOR certificates for such insurance at or prior
to the commencement of the term, and thereafter within twenty (20) days prior to
the expiration of any such policies. All such insurance certificates shall
provide that such policies shall not be canceled without at least ten (10) days
prior written notice to each assured named therein.

 

 

 

LESSOR and LESSEE intend that their respective property loss risks shall be
borne by responsible insurance carriers qualified to do business in
Massachusetts and in good standing therein, and LESSOR and LESSEE hereby agree
to look solely to, and seek recovery only from, their respective insurance
carriers in the event of a property loss to the extent that such coverage is
agreed to be provided hereunder. The parties each hereby waive all rights and
claims against each other for such losses, and to the extent they are able,
waive all rights subrogation of their respective insurers, provided such waiver
of subrogation shall not affect the right of the insured to recover hereunder.
Each party hereto, to the extent they are able, will obtain from their
respective insurance carriers as to such policies of insurance a waiver of such
carrier’s rights of recovery under subrogation or otherwise against such party.
Except as provided herein, the parties to this lease are each responsible for
insuring their own property.

 

 

18.

FIRE, CASUALTY - EMINENT DOMAIN:

 

 

 

Should a substantial portion of the Leased Premises, or of the property of which
they are a part be substantially damaged by fire or other casualty, or be taken
by eminent domain, the LESSOR may elect to terminate this lease by notice given
to LESSEE within thirty (30) days of such event. When, through no fault of the
LESSEE, such fire, casualty, or taking renders the Leased Premises substantially
unsuitable for their intended use, a just and proportionate abatement of rent
shall be made, and the LESSEE may elect to terminate this lease if;

 

 

 

(a)

The LESSOR fails to give written notice within thirty (30) days of intention to
restore Leased Premises, or

 

 

(b)

The LESSOR fails to restore the Leased Premises to a condition substantially
suitable for their intended use within ninety (90) days of said fire, casualty
or taking.

 

 

 

 

The LESSOR reserves and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damages or injury to the Leased Premises for any taking by
eminent domain, except for damage to the LESSEE’S fixtures, property or
equipment.

 

 

19.

DEFAULT AND BANKRUPTCY:

 

 

 

If:

 

 

 

(a)

The LESSEE shall default in the payment of any installment of base rent,
additional

7

--------------------------------------------------------------------------------




 

 

 

 

 

rent or other sum herein specified and such default shall continue for five (5)
days following written notice; provided that the LESSEE shall only be entitled
to two (2) such notices per calendar year; after the second five (5) day notice
in any calendar year, a default shall occur for a default in the payment of any
installment of base rent, additional rent or other sum herein specified and such
default shall continue for five (5) days after the date said payment is due; or

 

 

(b)

The LESSEE shall default in the observance or performance of any other of the
LESSEE’S covenants, agreements, or obligations hereunder and such default shall
not be corrected within thirty (30) days after written notice thereof, provided,
however, that if such default of LESSEE is one not normally or particularly
susceptible of cure within thirty (30) days and LESSEE has commenced and is
diligently proceeding with cure of said default, LESSEE shall have a reasonable
period of time to cure such default not to exceed ninety (90) days; or

 

 

(c)

The LESSEE shall be declared bankrupt or insolvent according to law, or, if any
assignment shall be made of LESSEE’S property for the benefit of creditors, then
the LESSOR shall have the right thereafter, while such default continues, to
re-enter and take complete possession of the Leased Premises, to declare the
term of this lease ended, and remove the LESSEE’S effects, without prejudice to
any remedies which might be otherwise used for arrears of rent or other default.
The LESSEE shall indemnify the LESSOR against all loss of rent and other
payments which the LESSOR may incur by reason of such termination during the
residue of the term, or the LESSOR may elect to be indemnified for loss of rent
and other sums due under this lease by a lump sum payment representing the then
present value of the amount of all sums which would have been paid in accordance
with this lease for the remainder of the term minus the then present value of
the aggregate market rate, as defined below, and additional charges payable for
the Leased Premises for the remainder of the term, taking into account
reasonable projections of vacancy and time required to re-lease the Leased
Premises. For purposes hereof, market rate shall be the then current effective
rate of rent (adjusted, if necessary, to reflect any free rent or comparable
concessions), being charged for comparable space in comparable buildings. For
the purposes of calculating the rent which would have been paid hereunder for
the lump sum payment calculation described above, the most recent full year’s
tax and operating expense payments shall be deemed constant for each year
thereafter. The Federal Reserve discount rate (or equivalent) plus three percent
(3%) shall be used in calculating present values. If the LESSEE shall default,
after reasonable notice thereof, in the observance or performance of any
conditions or covenants on LESSEE’S part to be observed or performed under or by
virtue of any of the provisions in any article of this lease, the LESSOR,
without being under any obligation to do so and without thereby waiving such
default, may elect to remedy such default for the account and at the expense of
the LESSEE. If the LESSOR makes any expenditures or incurs any obligations for
the payment of money in connection therewith, including but not limited to,
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations insured, with interest at the rate
of twelve percent (12%) per annum and costs, shall be paid to the LESSOR by the
LESSEE as additional rent. It is expressly understood and agreed that the
LESSEE’S obligation to pay base rent, additional rent, and any and all
additional charges, is independent of any obligation or covenant entered into by
the LESSOR.

8

--------------------------------------------------------------------------------




 

 

20.

NOTICE:

 

 

 

Any notice or other communication relating to the Leased Premises or to the
occupancy thereof shall be deemed duly served if in writing and addressed and
delivered in the manner herein described: (1) mailed by first class, United
States Mail, registered or certified mail, return receipt requested, postage
prepaid; or (2) hand delivered to the intended addressee; or (3) sent by a
nationally recognized overnight courier service; or (4) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder within 24 hours. All notices shall be
effective on the date of delivery or the date when proper delivery is refused by
the addressee or any representative thereof.

 

 

 

All notices and other communications relating to the Leased Premises or to the
occupancy thereof from the LESSOR to the LESSEE prior to the LESSEE’S occupancy
shall be addressed to the LESSEE at LESSEE’S address in paragraph one,
Attention: Louise Dube, VP, General Manager, Speech Products, Fax #781-547-6039.
All notices and other communications relating to the Leased Premises or the
occupancy thereof from the LESSOR to the LESSEE after the LESSEE’S occupancy
shall be addressed to the LESSEE at LESSEE’S address in paragraph two,
Attention: Louise Dube, VP, General Manager, Speech Products, Fax #781-547-6039
(Fax number is subject to change), with a copy of any notices required pursuant
to Paragraph 19 to Linda Carloni, Vice President and General Counsel, Scientific
Learning Corporation, 300 Frank H. Ogawa Plaza, Suite 600, Oakland, California
94612-2040, Fax #510-874-1864.

 

 

 

All notices, payments and other communications relating to the Leased Premises
or to the occupancy thereof from the LESSEE to the LESSOR shall be addressed to
the LESSOR at 411 Waverley Oaks Road, Suite 340, Waltham, MA 02452, fax
#781-893-6623.

 

 

 

Either party, by written notice to the other, may change the address to which
notice is required to be given hereunder.

 

 

21.

SURRENDER:

 

 

 

The LESSEE shall at the expiration or other termination of this lease remove all
of LESSEE’S goods and effects from the Leased Premises, (including, without
hereby limiting the generality of the foregoing, all signs and lettering affixed
or painted by the LESSEE, either inside or outside the Leased Premises). LESSEE
shall deliver to the LESSOR the Leased Premises and all keys, locks thereto, and
other fixtures connected therewith and all alterations and additions made to or
upon the Leased Premises, in good condition, damage by fire or other casualty
only excepted. In the event of the LESSEE’S failure to remove any of LESSEE’S
property from the Leased Premises upon the expiration or other termination of
the lease, LESSOR is hereby authorized, without liability to LESSEE for loss or
damage thereto, and at the sole risk of LESSEE, to remove and store any of the
property at LESSEE’S expense, or to retain same under LESSOR’S control or to
sell at public or private sale, without notice any or all of the property not so
removed and to apply the net proceeds of such sale to the payment of any sum due
hereunder, or to destroy such property.

9

--------------------------------------------------------------------------------




 

 

 

If LESSEE continues to occupy, control or remain in any part of the Leased
Premises beyond the expiration or earlier termination of the term of this lease,
including any extensions thereto, such holding over shall not be deemed to
create any tenancy, but the LESSEE shall be a Tenant at Sufferance only and
shall be liable for all loss, damage or expenses incurred by the LESSOR. All
other terms of this lease shall apply, except that use and occupancy payments
shall be due in full monthly installments which shall be paid to LESSOR at the
times and manner determined by the LESSOR, in advance and in an amount equal to
the greater of one and one half (1-1/2) times either of the following: (i) base
rent, additional rent and other sums due under the lease, including any
extensions thereto, immediately prior to termination, or (ii) LESSOR’S then
published rent for the Leased Premises. It is expressly understood and agreed
that such extended occupancy is a Tenancy at Sufferance only, solely for the
benefit and convenience of the LESSEE and is of greater rental value. If LESSEE
continues to occupy, control or remain in all or any part of the Leased Premises
beyond noon of the last day of any monthly rental period, said action shall
constitute LESSEE’S occupancy for an entire additional month, and increased
payment as provided by this section, shall be due and payable immediately in
advance. LESSOR’S acceptance of any payments from LESSEE during such extended
occupancy shall not alter LESSEE’S status as a Tenant at Sufferance.

 

 

22.

LATE FEES:

 

 

 

LESSEE agrees that because of actual damages for a late payment or a dishonored
check are difficult to fix or ascertain, but recognizing that damage and injury
result therefore, LESSEE agrees that if payments of base rent, additional rent
and other obligations are not received in hand by LESSOR five (5) days after the
date it is due, LESSEE agrees to pay liquidated damages equal to five percent
(5%) of the total delinquent amount owed. The postmark on the payment, received
plus three (3) days, shall be conclusive evidence of whether the payment is
delinquent. However, LESSOR is not responsible for late deliveries by U.S. Mail.
LESSEE agrees to pay a liquidated damage of $25.00 for each dishonored check. If
two (2) or more of the LESSEE’S checks are dishonored in a twelve (12) month
period, the LESSOR, in addition to other rights, shall have the right to demand
payment by Certified Check or Money Order. So long as the late payment is
received no more than ten (10) days after it is due, the LESSEE shall be
entitled to have the late fee waived once per calendar year. Said waivers shall
not accumulate from year to year.

 

 

23.

BROKERAGE:

 

 

 

LESSOR and LESSEE represent to each other that neither party has dealt with any
broker or any other person in connection with showing the Leased Premises and
this lease other than Glenn Commercial Group and McPherson Corporation. LESSOR
and LESSEE agree that each will hold harmless and indemnify the other from any
loss, cost, damage and expense, including reasonable attorney’s fees incurred by
LESSOR or LESSEE for a commission or finder’s fee as a result of the falseness
of this representation.

 

 

24.

OPTION TO EXTEND:

 

 

 

Provided the LESSEE is not in default hereunder beyond any applicable grace or
cure periods, LESSEE shall have one (1) three (3) year option to extend the
lease term at a

10

--------------------------------------------------------------------------------




 

 

 

 

rent equal to the greater of the following: (a) market rate for equivalent
office space in similarly located buildings within the Waltham market as
determined by LESSOR; or (b) the total rent then in effect as of the expiration
date of the then current lease term. In no event shall the rent for the option
term be less than the total rent then in effect as of the expiration date of the
then current lease term. LESSEE must give LESSOR written notice it is exercising
its extension option no later than six (6) months prior to the expiration of the
then current lease term (“Extension Notice”). LESSOR shall provide LESSEE with
the rent rate for the extended term within thirty (30) days of receiving the
Extension Notice. In the event LESSEE notifies LESSOR as provided herein and,
within thirty (30) days of receiving the LESSOR’S rent rate for the extended
term has, in accordance with this paragraph, (i) delivered a fully executed
mutually agreeable lease amendment, (ii) updated all deposits, and (iii)
tendered the first month’s base rent for the extended term, then the Lease
Agreement shall automatically be extended three (3) years from the date the
Lease Agreement would have expired had the option to extend not been exercised.
LESSEE shall be responsible for all payments necessary to maintain a security
deposit equivalent to a minimum of two (2) month’s base rent. All other terms
and provisions under the Lease Agreement, other than LESSOR’S Work or other
tenant improvements, shall continue through the extended lease term. In the
event the LESSEE does not provide the Extension Notice, execute a lease
amendment and provide payment as provided herein, the LESSEE shall be deemed to
have waived its option to extend the lease term and this Lease Agreement shall
terminate upon the expiration of the then current term.

 

 

25.

QUIET ENJOYMENT:

 

 

 

Subject to the terms, conditions and limitations set forth in this lease, LESSEE
shall, upon paying base rent, additional rent and other sums herein specified in
full compliance with the terms and conditions contained herein and performing
all of LESSEE’S terms, conditions and obligations under this lease, peacefully
and quietly have, hold and enjoy the Leased Premises, and LESSEE’S possession
will not be disturbed by the LESSOR and anyone claiming by, through, or under
the LESSOR throughout the lease term, and any extension thereof, or until the
lease is otherwise terminated as herein provided.

 

 

26.

OTHER PROVISIONS:

 

 

 

(A)

Entire Agreement: This lease constitutes the entire agreement between LESSOR and
LESSEE regarding the subject matter hereof and supersedes all oral statements
and prior writings relating thereto. Except for those set forth in this lease,
no representations, warranties, or agreements have been made by the LESSOR or
LESSEE to the other with respect to this lease or the obligations of LESSOR and
LESSEE in connection therewith. The normal rule of construction that any
ambiguities be resolved against the drafting party shall not apply to the
interpretation of this lease or any exhibits or amendments thereto.

 

 

 

 

(B)

It is also understood and agreed that the following attached items are part of
this lease.

11

--------------------------------------------------------------------------------




 

 

 

 

•

Addendum

 

 

 

 

•

Exhibit A - Floor Plan

 

 

 

 

•

Exhibit B - LESSOR’S Work

 

 

 

 

•

Exhibit C - Building Rules and Regulations

 

 

 

 

•

Exhibit D – Legal Description of Premises on which Leased Premises are located

 

 

 

 

•

Exhibit E - Building Operating Expenses

 

 

 

 

•

Exhibit F - Cleaning Schedules

IN WITNESS WHEREOF, the Parties hereto set their hands and seals this _______
day of February, 2008.

 

 

LESSEE

LESSOR

Scientific Learning Corporation

Clematis LLC

 

By its Manager, Duffy Bros. Management, Inc

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By:

Norman J. Duffy, President

Its: Duly Authorized

Duly Authorized

12

--------------------------------------------------------------------------------




LEASE ADDENDUM

 

 

1.

LESSEE shall not change the color or appearance of the outside of the Leased
Premises.

 

 

2.

LESSOR will provide, at LESSOR’S expense Directory signage similar with
Directory signage provided other tenants in the building. Any signage at the
entrance to the Leased Premises shall be at LESSEE’S expense and LESSEE shall
obtain written consent of LESSOR which consent shall not be unreasonably
withheld, conditioned or delayed, prior to installing entrance signage. Except
as provided above, LESSEE shall not post signs on the exterior of the Leased
Premises, or the building or property of which the Leased Premises are a part.

 

 

3.

The parking spaces shall not be used for dead storage of vehicles or other
merchandise or material.

 

 

4.

LESSEE shall not keep or store any vehicles, containers, merchandise or refuse
outside the Leased Premises.

 

 

5.

LESSEE shall be responsible to dispose of LESSEE’S own trash and refuse except
for normal office waste basket trash.

 

 

6.

(A) Upon request for consent to assign or sublease, the LESSOR may refuse or
consent to assign or sublease, or if LESSOR prefers to resume possession of the
space which the LESSEE wishes to assign or sublet, LESSOR may refuse consent,
and, in that event, this lease shall terminate at a mutually agreed date, with
respect to the space proposed for assignment or sublease, and the parties hereby
agree, thereupon, to mutually release each other from rights and obligations of
this agreement, with respect to the space proposed for assignment or sublease.
The parties shall deem the term of this agreement, as it applies to the space
proposed for assignment or sublease, as expiring at the mutually agreed date.

 

 

 

(B) The LESSEE may, upon written notice to LESSOR and provided such assignee or
subtenant has the same or similar use as LESSEE and does not otherwise conflict
or compete with existing tenants, assign or sublease to a parent, affiliate or
subsidiary of the LESSEE.

 

 

 

(C) If an assignment or sublease is entered into, LESSEE shall, within thirty
(30) days of receipt thereof, pay to LESSOR fifty percent (50%) of any base
rent, additional rent or other sum or other consideration to be paid or given in
connection with such assignment or sublease, either initially or over time, in
excess of the base rent and/or additional rent and/or other charges to be paid
under this lease (“Sublease Profits”) as if such amount were originally called
for by the terms of this lease as additional rent, provided that, prior to the
division of the Sublease Profits in the manner noted above, the LESSEE may
deduct all reasonable, customary actual expenses of LESSEE which are
attributable to the transfer, including, legal fees, brokerage commissions,
allowances for free rent and tenant improvements and the like paid by LESSEE in
connection with the assignment or sublease.

 

 

 

(D) LESSEE shall reimburse LESSOR from LESSEE’S portion of the Sublease Profits
for reasonable LESSOR’S attorneys’ fees for examination of and/or preparation of
any documents in connection with such assignment or subletting in an amount up
to but not to exceed $1,500.00.

 

 

7.

LESSEE may maintain the insurance required to be carried by LESSEE under blanket
policy of insurance insuring LESSEE and other companies affiliated with LESSEE.

13

--------------------------------------------------------------------------------




 

 

8.

LESSEE acknowledges that it is part of a multi tenant building and agrees to
refrain from and/or immediately cease any wrongful or harmful act or omission by
the LESSEE, its employees, agents, affiliates, assignees, subtenants or invitees
which may interfere, offend, or conflict with the rights of the LESSOR or other
tenants.

14

--------------------------------------------------------------------------------




EXHIBIT A

FLOOR PLAN

15

--------------------------------------------------------------------------------




EXHIBIT B

LESSOR’S WORK

LESSOR shall conduct the following LESSOR’S Work using available building
standard quantities and materials:

 

 

 

 

1.

Construct premises pursuant to the attached floor plan

 

 

 

 

2.

Install new kitchen, sink, counter top, lower and upper cabinets. (Dishwasher
not included)

 

 

 

 

3.

Install new Ceiling tiles

 

 

 

 

4.

Vent for computer room cooling unit

 

 

 

 

5.

New carpet (color selected by LESSEE from building standards)

 

 

 

 

6.

Paint throughout (color selected by LESSEE from building standards)

Not included in the LESSOR’S Work are any and all costs or work associated with:

 

 

 

 

 

(i) telephone/data/voice/network throughout the Leased Premises; and

 

 

 

 

 

(ii) cubicles and/or open areas, including but not limited to costs or work
associated with their installation or setup, and any
telephone/data/voice/network and/or A/C power wiring, coring, through floor
access modules, or other wiring therefore; and

 

 

 

 

 

(iii) Interior blinds; the installation of any interior blinds and/or window
treatments which may be visible from the common area or outside the Leased
Premises is subject to the LESSOR’S written consent; and

 

 

 

 

 

(iv) Coring the conference room floor and the server room.

Except for the items noted above, the Leased Premises shall be delivered in “AS
IS” condition and LESSEE acknowledges that by taking possession of the Leased
Premises, the Leased Premises “AS IS” are suitable for its intended use. LESSEE
shall be responsible for any delays, costs and expenses caused by LESSEE’S
failure to make decisions affecting the LESSOR’S Work in a timely manner. LESSEE
shall be solely responsible for all costs, expenses and delays resulting from
requests by LESSEE for work, quantities or materials in excess of the LESSOR’S
Work noted above, provided, however, that the LESSOR shall not incur or impose
any such costs, expenses or delays without first advising LESSEE of the nature
and amount of such costs, expenses or delays and allowing LESSEE to reconsider
its requirements.

16

--------------------------------------------------------------------------------




EXHIBIT C

BUILDING RULES AND REGULATIONS

 

 

1.

Every reference herein to “LESSOR’S Consent” means “prior written consent of the
LESSOR in each instance”.

 

 

2.

The sidewalk, entry, passages, elevator and stairways shall not be obstructed by
the LESSEE and shall not be used by them for any other purpose than for ingress
and egress to and from their respective premises. Excepted from this restriction
is use of these facilities for purpose of moving furniture and equipment to or
from the Leased Premises, which is permitted outside of normal office hours and
on a non-interference basis with respect to other occupants of the Building.

 

 

3.

The floors and windows that receive or admit light into passageways, or into any
place in said building, shall not be obstructed by any LESSEE. The elevators,
water closets, and other water apparatus shall not be used for any purpose other
than those for which they were constructed, and no sweepings, rubbish, rags,
ashes or unsuitable substances, shall be added to them.

 

 

4.

Except as specifically provided in the lease, no sign, advertisement, or notice
shall be placed on any part of the outside or inside of the building.

 

 

5.

No auction sales shall be conducted in or around the Building.

 

 

6.

No LESSEE or employee thereof shall smoke tobacco in any part of the Building.
Upon notice from the LESSOR, LESSEE shall immediately cease all activity in and
around the Building which, in the reasonable discretion of the LESSOR,
constitutes noisy, offensive or disruptive activity. LESSEE shall be responsible
for the acts and omissions of their employees, agents and assigns.

 

 

7.

The LESSEE shall not at any time exceed a floor capacity of one hundred and
twenty-five pounds per square foot. All damage done to the Building by taking in
or out a safe or other heavy or bulky object, or during the time it is in or on
the Leased Premises, shall be repaired at the expense of the responsible LESSEE.
Each LESSEE is required to notify and arrange with the Building superintendent
when safes, furniture, or like property are to be taken into or out of the
Building. No freight, furniture, or bulky package or matter of any description
shall be carried on the elevators except as shall not by their size, weight or
nature damage the elevators, and which shall be loaded and carried only with
appropriate protective measures, and which elevating shall not inhibit or
restrict normal pedestrian traffic.

 

 

8.

No LESSEE may change any locks without the LESSOR’S consent.

 

 

9.

No LESSEE shall use any method of heating or cooling other than that provided by
the LESSOR, except for personal fans and heaters (provided they are properly
used and appropriately rated for office use) without the LESSOR’S consent.

 

 

10.

Each LESSEE shall keep the Leased Premises in a good state of cleanliness, and
for such purposes shall, during the term of the lease, make use of an approved
cleaning service for the Building. LESSOR shall provide, at LESSOR’S expense the
cleaning services as described in Exhibit F. No tenant shall employ any person
or persons other than an approved cleaning service for the Building for the
purpose of cleaning, or of taking charge of the Leased Premises unless other
arrangements have been approved by LESSOR in writing. Each LESSEE agrees that
the LESSOR shall not be responsible to any LESSEE for any damage or loss of
property within the Leased Premises.

17

--------------------------------------------------------------------------------




 

 

11.

Nothing shall be thrown out of the windows or doors or down the passages or
light shafts or upon the skylights of the Building or upon or into any heating
or ventilating register or plumbing apparatus of the Building, or be placed or
left upon any outside windowsill, fire escape or other projection of the
Building.

 

 

12.

No animals, including but not limited to reptiles and insects, shall be kept in
or about the Building.

 

 

13.

LESSEE will not introduce or admit into the Building any means of external
communication without the LESSOR’S consent, which shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing LESSEE shall
have the right to select and employ the voice, data and other communications
service vendors of their choice, and shall not be liable to pay LESSOR or anyone
claiming by, through or under LESSOR any service fee or interconnection charges
for access of such vendor to the Lease Premises. Notwithstanding the foregoing,
LESSEE shall immediately cease such means of communication which disrupts and/or
interferes with the rights of other tenants. LESSEE shall be solely responsible
for such disruption and/or interference.

 

 

14.

No machine or machinery of any kind other than usual and customary office
equipment, including but not limited to typewriters, computers, copiers and fax
machines, shall be operated on or in the Building, without the LESSOR’S consent.

 

 

15.

All complaints by a LESSEE shall be made in writing to the LESSOR. Each tenant
shall give to the LESSOR’S Building superintendent prompt written notice of any
damage known to LESSEE or defect in pipes, wires, appliances or fixtures in or
about the Building or their Leased Premises and of any damage to any part of the
Building or Leased Premises.

 

 

16.

LESSEE shall not be permitted to use or keep in the Building any kerosene,
burning fluid, or other illuminating material, inflammable, explosive, corrosive
or otherwise harmful substance or materials, except as is customary in office or
computer facilities, without the LESSOR’S consent. Notwithstanding such consent,
LESSEE shall be solely liable and responsible for ensuring that such material is
kept, maintained, stored, destroyed, disposed and discharged in accordance with
all applicable federal, state, regulatory and local laws, regulations and
ordinances as well as industry standards and practices. LESSEE shall indemnify
and hold LESSOR harmless for its failure to comply with the above.

 

 

17.

No LESSEE shall use or permit any room or portion thereof to be used by anyone
for the purpose of lodging or sleeping therein.

 

 

18.

The LESSOR reserves the right to rescind any of these rules and to make such
other and further reasonable and uniform rules and regulations of general
applicability as in its reasonable judgment may from time to time be needful for
the safety, care, and cleanliness of the Building, and for the preservation of
good order therein, provided, that such other and further rules shall not be
inconsistent with the proper and rightful enjoyment by the LESSEE under the
within lease.

 

 

19.

LESSEE shall not install, attach or modify any appurtenances to the plumbing or
HVAC systems without the LESSOR’S prior written consent and LESSEE shall
indemnify and hold LESSOR harmless from any and all loss occasioned by the
installation, modification or attachment of any such appurtenances.

18

--------------------------------------------------------------------------------




EXHIBIT D

LEGAL DESCRIPTION OF PREMISES ON WHICH
LEASED PREMISES ARE LOCATED
135 BEAVER STREET

A certain parcel of land in Waltham, Middlesex County, Massachusetts, situated
on the southerly side of Waverley Oaks Road and the easterly side of Beaver
Street, shown as Lot 1 on a Plan of Land entitled “Plan of Land in Waltham, MA”,
dated May 15, 1996 and revised on May 31, 1996 by Beals and Thomas, Inc., 200
Fribeg Parkway, Westborough, MA and recorded with the Middlesex South District
Registry of Deeds as Plan 530 of 1996 and in Book 26405, Page 482.

Beginning at a point on the southerly side line of Waverley Oaks Road, said
point being 195.00 feet easterly of a point of curvature shown on said plan,
then;

NORTHEASTERLY by Waverley Oaks Road two hundred nineteen 12/100 (219.12) feet;

SOUTHEASTERLY by Lot 2 four hundred seven 91/100 (407.91) feet;

NORTHEASTERLY by Lot 2 twenty-seven 75/100 (27.75) feet;

SOUTHEASTERLY by Lot 2 one hundred nine 19/100 (109.19) feet;

SOUTHWESTERLY by Land now or formerly owned by the Commonwealth of Massachusetts
one hundred thirty-six 92/100 (136.92) feet;

SOUTHWESTERLY by Land now or formerly owned by the Commonwealth of Massachusetts
by a curve of five hundred eighty-eight 01/100 (588.01) feet radius and a length
of seventy 92/100 (70.92) feet;

SOUTHWESTERLY by Lot 3 one hundred thirty-six 63/100 (136.63) feet;

NORTHWESTERLY by Beaver Street two hundred ninety-two 27/100 (292.27) feet;

NORTHEASTERLY by Land now or formerly owned by Shell Oil Co. one hundred
forty-five 00/100 (145.00) feet;

NORTHWESTERLY by Land now or formerly owned by Shell Oil Co. one hundred
fifty-two 48/100 (152.48) feet to the point of beginning.

Lot 1 contains 164,032 square feet of land, more or less. Subject to all
easements, rights of way, reservations, restrictions and encumbrances of record,
to any existing tenancies, to all zoning laws and ordinances, and to any state
of facts an accurate survey or inspection of the premises would show.

19

--------------------------------------------------------------------------------




EXHIBIT E

BUILDING OPERATING EXPENSES

 

 

I.

Operating Expenses shall consist by way of example the following items of
building and property costs:

 

 

1.

Labor, materials, supplies and services for all maintenance and cleaning of the
Building, its machinery and other personal property; and for maintenance,
cleaning, snow removal and landscape care on the grounds and the exterior of the
Building.

 

 

2.

Allowance equal to five percent (5%) of rent for general supervisory,
administrative expenses and management fees.

 

 

3.

Cost of waste disposal.

 

 

4.

Costs of license, inspection and permit fees.

 

 

5.

Heat, air conditioning and ventilation for the Building and lighting and power
for common areas and property.

 

 

6.

Janitorial and cleaning services provided to LESSEE on an equal basis with other
tenants.

 

 

7.

Maintenance, repair, and service contracts.

 

 

8.

Security expenses including watchmen, guards and security services (if
necessary).

 

 

9.

Insurance premiums including fire, casualty, general liability, property damage,
etc.

 

 

10.

Reserves for capital replacement and improvements, equal to 2% of rent for the
replacement value of capital equipment. However, expenditures for such capital
replacements and improvements are specifically excluded.

 

 

11.

Water, sewer and general utility charges.

 

 

II.

The following items or categories of costs or expenses shall be specifically
excluded from operating expenses:

 

 

1.

Costs incurred by LESSOR for the repair of damage to the Building, to the extent
that LESSOR is reimbursed by insurance proceeds;

 

 

2.

Costs including permit, license and inspection costs, incurred with respect to
the installation of tenant improvements made for tenants in the Building or
incurred in renovating or otherwise improving, decorating, painting or
redecorating, other than costs associated with improvements made in areas
accessible by all tenants in the Building;

 

 

3.

Leasing commissions, attorney’s fees, space planning costs, and other costs and
expenses incurred in connection with negotiations or disputes with present or
prospective tenants or other occupants of the Building;

 

 

4.

Expenses in connection with services or other benefits which are not offered to
LESSEE but which are provided to another tenant or occupant of the Building or
for which LESSEE is charged directly;

 

 

5.

Costs incurred by LESSOR due to the violation by LESSOR or any tenant of the
terms and conditions of any lease of space in the Building;

 

 

20

--------------------------------------------------------------------------------




 

 

6.

Overhead and profit increment paid to LESSOR or to subsidiaries or affiliates of
LESSOR for goods and/or services in the Building to the extent the same exceeds
the costs of such goods and/or services rendered by unaffiliated third party on
a competitive basis.

 

 

7.

Interest, principal, points and fees on debts or amortization on any mortgage or
mortgages or any other debt instrument encumbering the Building or the property
on which the Building stands;

 

 

8.

All items and services for which LESSEE or any other tenant in the Building
reimburses LESSOR (other than through LESSEE’S percentage share or any other
tenant(s) percentage share of operating expenses), or which LESSOR does not
offer to LESSEE and provides selectively to one or more tenants (other than
LESSEE);

 

 

9.

Advertising and promotional expenditures;

 

 

10.

Electric power costs for which any tenant directly contracts with the local
public service company;

 

 

11.

Tax penalties incurred as a result of LESSOR’S negligence or inability or
unwillingness to make payments when due;

 

 

12.

LESSOR’S gifts, charitable contributions or political contributions;

 

 

13.

Any ground lease rental;

 

 

14.

All capital expenditures as determined pursuant to generally accepted accounting
principles, except for those permitted in paragraph I.10 above;

 

 

15.

Depreciation and interest payments;

 

 

16.

LESSOR’S general corporate overhead and general and administrative expenses
above the level of the building manager, except for those permitted in paragraph
I.2 above;

 

 

17.

Costs to acquire art or decoration for the Building except for those permitted
in paragraph I.1 or paragraph II.2 above;

 

 

18.

Costs of installing, operating or maintaining any specialty services (e.g.
luncheon club, sundry shop, newsstand, concession stand or athletic club);

 

 

19.

Costs incurred in connection with upgrading the Building to comply with
handicap, life, fire and safety codes in effect prior to the Commencement Date;

 

 

20.

Costs incurred for environmental testing, clean-up or remediation of hazardous
wastes, hazardous materials or oil present at, on, in or under the Leased
Premises or Building.

Betterments assessed by any governmental authority in excess of $10,000.00 which
are not specifically charged to LESSEE, and which can be paid by LESSOR in
installments, without penalty, over a period in excess of one year, shall be
deemed to have been paid by LESSOR in a reasonable number of installments
permitted by law and not included as operating expenses except in the year in
which the betterment installment was due.

21

--------------------------------------------------------------------------------




EXHIBIT F

CLEANING SCHEDULE

NIGHTLY: Between the hours of 5:00 p.m. and 6:00 a.m., Monday through Friday,
legal holidays excluded.

 

 

 

 

1.

Restrooms:

 

 

 

 

•

Dust and spot clean all toilet partitions, tile walls and receptacles.

 

 

 

 

•

Refill all dispensers including soap, toilet tissue, paper towels, etc.

 

 

 

 

•

Dust mop or sweep floors thoroughly; wash and rinse using a germicidal
detergent.

 

 

 

 

•

Empty all trash receptacles and replace plastic liners.

 

 

 

 

•

Clean and polish all chrome fittings and bright work, including shelves,
flushometers and metal dispensers.

 

 

 

 

•

Clean, sanitize and polish all fixtures including toilet bowls, urinals and
sinks using a germicidal detergent solution.

 

 

 

 

•

Clean and sanitize both sides of toilet seats with a germicidal detergent
solution.

 

 

 

 

•

Clean and polish all mirrors and glass.

 

 

 

 

2.

Wash and clean water fountains with a germicidal detergent solution.

 

 

 

 

3.

Office rubbish removal. Empty wastebaskets and replace liners, resulting from
business office use, not including manufacturing or product packaging materials,
the removal and disposal of this type of rubbish is Tenants responsibility.

 

 

 

 

4.

Vacuum carpeted areas as needed.

 

 

 

 

5.

Dry mop, wet mop and burnish tile floors to a polished appearance and/or vacuum
and spot clean carpeting.

 

 

 

 

6.

Wet wipe table tops in employee lounge, including cleaning of any spills, if
applicable.

 

 

 

 

7.

Keep sidewalks and parking area clean and rubbish free.

 

 

 

 

8.

Clean entrance door glass to remove finger marks, smudges, etc.

WEEKLY:

 

 

 

 

1.

Dust rails and sills or as needed.

 

 

 

 

2.

Sweep stairwells and landings or as needed.

 

 

 

 

3.

Edge vacuum and moldings.

 

 

 

 

4.

Keep lawn and landscaping properly maintained, if applicable.

QUARTERLY:

 

 

 

 

1.

HVAC filters cleaning and/or changing filters on roof tops and air handlers.
(Lab areas and specialized sections not included)

ANNUALLY:

 

 

 

 

1.

Wash all windows inside and out.

* Note: Lab areas and specialized sections are not included in the
above-mentioned cleaning schedule and are the sole responsibility of the LESSEE.

22

--------------------------------------------------------------------------------